Citation Nr: 1752347	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-36 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a respiratory disorder, to include pulmonary fibrosis and emphysema. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1960 to December 1960 and from December 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

The issues of service connection for obstructive sleep apnea and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral tinnitus was denied in a September 1977 rating decision on the basis that there was no diagnosis of the condition in service.  The Veteran did not appeal this decision and it became final

2.  Evidence received since the September 1977 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the claim of service connection for hearing loss.

3.  The Veteran has a current diagnosis of sensorineural hearing loss in both the right and left ears.

4.  The Veteran experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service and there was a continuity of symptomatology after discharge from service without evidence of a clearly attributable intercurrent cause.


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.           38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for bilateral hearing loss was denied in a September 1977 rating decision on the basis that there was no hearing loss in service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the last final denial in September 1977, the Veteran has undergone additional audiometric testing.  The auditory findings obtained from objective testing during these examinations satisfy the requirements of 38 C.F.R. § 3.385; thus, the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.  See, e.g., private treatment record (5/2/2008); see also 55 Fed. Reg. 12349 (Apr. 3, 1990) (originally adding § 3.385 to establish objective criteria for determining whether impaired hearing is considered a disability for VA purposes).

As these audiometric test results were not before VA at the time of the prior denial, they are new.  As they establish that, for the first time, the threshold of § 3.385 has been met and, therefore the Veteran has a current disability for VA purposes, they are material.  New and material evidence having been shown, the claim of service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156(b).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to those chronic diseases enumerated in 38 C.F.R. § 3.309(a)); see Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The medical evidence shows the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  See, e.g., private treatment record (5/2/2008).  The auditory findings obtained from objective testing satisfy the requirements of 38 C.F.R. § 3.385.  Accordingly, the Veteran's bilateral sensorineural hearing loss is considered a disability for VA purposes.

The Veteran asserts that his hearing loss relates to exposure to noise from missiles during active service.  He reports that he was given ear plugs; however, they did not adequately protect his hearing.  The Board finds the Veteran's statements regarding noise exposure to be credible; military noise exposure is conceded.  See September 2017 supplemental statement of the case (in-service exposure to acoustic trauma is conceded).

The Veterans service treatment records are unremarkable for any subjective complaints or treatment or diagnosis of hearing loss.

In a March 1977 letter, the Veteran wrote that he was having difficulty hearing since he returned from service.  He reported that his family had also noticed this fact.  

In July 1977, the Veteran underwent a VA examination.  Auditory findings obtained from objective testing showed mild high frequency hearing loss, bilaterally.

In August 2010, the Veteran wrote that his hearing was normal upon enlistment into the Army but during his service he was exposed to noise from missiles.  He reported that his hearing loss began while still in the Army, existed in 1977 after discharge, as evidence by the results of a VA examination, and has continued since, worsening over time.

A private treatment record dated in November 2008 shows moderate to profound sensorineural hearing loss bilaterally; impedance findings indicated normal middle ear function bilaterally.  

In March 2012, the Veteran underwent a VA examination.  The puretone and speech discrimination scores were not valid for rating purposes.  The examiner wrote that the Veteran gave very inconsistent responses to his testing.  Both objective and subjective testing was inconsistent, which was indicative of a non-organic hearing loss.  Accordingly, the examiner concluded that an etiological opinion could not be provided without resorting to mere speculation.

The Veteran is competent to relate experiencing a decrease in hearing acuity both during and after service as such statements are based upon readily observable symptoms.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  The Veteran's assertion in that regard is corroborated by a contemporaneous writing submitted within a year of discharge from active service and by the objective findings of a VA examination completed several months later.  Accordingly, the assertion is credible and probative.  The 2012 VA examiner's opinion does not otherwise weigh for or against the existence of a nexus as an etiological opinion could not be provided without resorting to mere speculation.

Resolving all reasonable doubt in favor of the Veteran, the Board finds his statements to be sufficient to establish that he experienced a decrease in hearing acuity at least within the one year presumptive period after discharge from service, 38 C.F.R. § 3.307(a)(3), and that there was a continuity of symptomatology after discharge from service, 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  There is no evidence of a clearly attributable intercurrent cause.  38 C.F.R. § 3.303(b).  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


REMAND

Missing Records

The claims file contains a Pulmonary Medical Report dated March 2008 that relates to an application for disability benefits from the Social Security Administration (SSA).  The medical record shows diagnoses of sleep apnea and a lung disease; thereby indicating that the record itself, as well as any outstanding SSA records, may be relevant to the claims on appeal.  Remand is required so that all related SSA records may be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).
 
Obstructive Sleep Apnea

The Veteran seeks service connection for sleep apnea.  A March 2008 sleep study shows that the Veteran has a current diagnosis of obstructive sleep apnea.  See private treatment record (3/3/2008).  

The Veteran has raised three theories as to why service connection is warranted.  First, he asserts that it is directly related to service as due to inhalation of nuclear dust from working with nuclear weapons.  See October 2009 notice of disagreement.  Second, he asserts that it is secondary to his traumatic brain injury (TBI).  See June 2014 VA Form 21-4138; see also September 2017 statement of the case (TBI is a nonservice-connected disability).  In support of this theory, he has submitted treatise evidence showing that there is a connection between obstructive sleep apnea and TBIs.  See sleep apnea treatise (VBMS receipt date 5/20/2008).  Third, he asserts that it is secondary to his service-connected hypothyroidism and hyperthyroidism.  See October 2014 statement from Veteran.  In support of this theory, he submitted a September 2014 Disability Benefits Questionnaire (DBQ) completed by a private physician.  The physician opined that the Veteran's sleep apnea is at least as likely as not related to his hypothyroidism; no rationale was provided.

As the evidence shows that the Veteran's obstructive sleep apnea may be related to service or to one of his service-connected disabilities, the Board finds that a VA medical opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4).

Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  It appears he has current diagnoses of pulmonary fibrosis and emphysema.  See computerized tomography (CT) scans (10/23/2003, 11/23/2003, and 2/25/2008).

The Veteran has raised two theories as to why service connection is warranted.  First, he asserts that his respiratory problems relate to the inhalation of nuclear dust during service.  See letter from Veteran (VBMS receipt date 8/6/2010).  In support of this theory, he submitted a February 2009 letter from a private pulmonologist who opined that the Veteran's pulmonary fibrosis could be related to previous exposure to noxious dust.  Second, the Veteran asserts that his respiratory problems relate to the iodine that was used to treat his hypothyroidism.  See October 2008 letter from Veteran.  In support of this theory, he submitted a September 2014 letter from a private physician who opined that the pulmonary fibrosis was the result of the iodine treatment.

As the evidence shows that the Veteran's respiratory disorder may be related to service or to his service-connected hypothyroidism, the Board finds that a VA examination should be scheduled on remand.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from SSA any records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented.

3.  Obtain a VA medical opinion concerning the etiology of the Veteran's obstructive sleep apnea.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner.  The examiner is asked to answer the following questions regarding the Veteran's obstructive sleep apnea:

A)  Is it at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, the Veteran's active service?

The examiner should consider the Veteran and his spouses' assertions of a continuity of symptoms.  The examiner should also consider the Veteran's assertion that it may relate to inhalation of nuclear dust particles.

B)  Is it at least as likely as not proximately caused or aggravated by the Veteran's service-connected hypothyroidism or hyperthyroidism?

The examiner should note that this question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to its aggravation by hypothyroidism or hyperthyroidism.

The examiner should consider and discuss the September 2014 DBQ completed by a private physician in which it was stated that the sleep apnea is secondary to the hypothyroidism.  The examiner should also discuss the Veteran's assertion that the sleep apnea is secondary to iodine treatment for the hypothyroidism.

A complete rationale must be provided for all opinions expressed.  The rationale should consider all pertinent evidence of record, to include the Veteran and his spouses' statements.

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's respiratory disorder.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to identify the Veteran's current respiratory disorders.  The Board notes that CT scans from 2003 and 2008 appear to show that he has current diagnoses of pulmonary fibrosis and emphysema.  If these, or any other possible conditions, are ruled out, an explanation should be provided.

For each diagnosed disability, the examiner should answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, the Veteran's active service?

The examiner should consider the Veteran and his spouses' assertions of a continuity of symptoms.  The examiner should also consider the Veteran's assertion that it may relate to inhalation of nuclear dust particles.

B)  Is it at least as likely as not proximately caused or aggravated by the Veteran's service-connected hypothyroidism?

The examiner should note that this question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the respiratory disorder(s) prior to aggravation by hypothyroidism.

The examiner's attention is directed to the September 2014 letter from a private physician who opined that the pulmonary fibrosis was the result of the iodine treatment for the hypothyroidism.  

A complete rationale must be provided for all opinions expressed.  The rationale should consider all pertinent evidence of record, to include the Veteran and his spouses' statements.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


